Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 1 of 11 PageID #: 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

 JOHN PRICE, Individually and For Others                  Case No. 1:20-cv-00316
 Similarly Situated,
                     Plaintiff,                           JURY TRIAL DEMANDED

 v.                                                       COLLECTIVE ACTION PURSUANT
                                                          TO 29 U.S.C. § 216(b)
 DEVON ENERGY CORPORATION,
               Defendant.                                 CLASS ACTION PURSUANT TO FED. R.
                                                          CIV. P. 23


             ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

                                            SUMMARY

       1.      Plaintiff John Price (Price) brings this lawsuit to recover unpaid overtime wages and

other damages from Devon Energy Corporation (Devon) under the Fair Labor Standards Act (FLSA)

and New Mexico Minimum Wage Act (NMMWA).

       2.      Price worked for Devon as a Utility Inspector.

       3.      Price and the Day Rate Inspectors (as defined below) regularly worked for Devon in

excess of forty (40) hours each week.

       4.      But Devon did not pay them overtime.

       5.      Instead of paying overtime as required by the FLSA, Devon improperly paid Price and

the Day Rate Inspectors a daily rate with no overtime compensation.

       6.      This class and collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                   JURISDICTION AND VENUE

       7.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).

       8.      The Court has supplemental jurisdiction over the NMMWA claims under 28 U.S.C. §
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 2 of 11 PageID #: 2



1367.

        9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in this District.

        10.     Price worked for Devon in this District in Eddy County, New Mexico and Chaves

County, New Mexico.

                                             THE PARTIES

        11.     Price worked for Devon from approximately August 2016 until October 2017 as a

Utility Inspector.

        12.     Throughout his employment, Devon paid Price a flat daily rate for each day worked

regardless of the total hours worked in a workweek (“day rate pay plan”).

        13.     Price’s consent to be a party plaintiff is attached as Exhibit A.

        14.     Price brings this action on behalf of himself and all other similarly situated workers

who were paid by Devon’s day-rate system. Devon paid each of these workers a flat amount for each

day worked and failed to pay them overtime for all hours that they worked in excess of 40 hours in a

workweek in violation of the FLSA.

        15.     The FLSA class of similarly situated workers consists of:

        All inspectors employed by or working on behalf of Devon Energy Corporation
        and paid according to its day rate pay plan in the past three (3) years.

        16.     Second, Price represents a class of similarly situated inspectors under the NMMWA

pursuant to Federal Rule of Civil Procedure 23.

        17.     The NMMWA Class is defined as:

        All inspectors employed by or working on behalf of Devon Energy Corporation
        and paid according to its day rate pay plan in the past three (3) years in New
        Mexico.

        18.     Collectively, the FLSA Class and NMMWA Class is defined as the Day Rate

Inspectors.

                                                    2
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 3 of 11 PageID #: 3



        19.     Devon is a company doing business throughout the United States.

        20.     The identities of the Day Rate Inspectors can be readily ascertained from Devon’s

records.

        21.     Devon Energy Corporation is an Oklahoma For Profit Business Corporation and may

be served with process by serving its registered agent: Corporation Service Company, 125 Lincoln

Ave., Suite 223, Santa Fe, NM 87501.

                                    COVERAGE UNDER THE FLSA

        22.     At all times hereinafter mentioned, Devon was and is an employer within the meaning

of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        23.     At all times hereinafter mentioned, Devon was and is an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        24.     At all relevant times, Devon has been part of an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1).

        25.     At all relevant times, Devon has, and has had, employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials (including tools, flashlights, smart phones/devices, badges, uniforms, computers,

personal protection equipment, etc.) that have been moved in or produced for commerce.

        26.     In each of the past 3 years, Devon’s annual gross volume of sales has well exceeded

$1,000,000 for at least the past 3 years.

        27.     At all relevant times, Price and the Day Rate Inspectors were engaged in commerce or

in the production of goods for commerce.

        28.     Devon uniformly applied its policy of paying its Inspectors, including Price, a day rate

with no overtime compensation.


                                                   3
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 4 of 11 PageID #: 4



        29.     Devon applied this policy regardless of any alleged individualized factors such as job

position, job duties/responsibilities, or geographic location.

        30.     By paying its Inspectors a day rate with no overtime compensation, Devon violated

(and continues to violate) the FLSA’s requirement that it pay employees at 1 and ½ times their regular

rates for hours worked in excess of 40 in a workweek.

        31.     As a result of this policy, Devon and the Day Rate Inspectors do not receive overtime

as required by the FLSA.

        32.     Devon’s uniform compensation scheme of paying its Inspectors a day rate with no

overtime compensation for weeks in which these workers work over 40 hours is, in of itself, a violation

of the FLSA. 29 U.S.C. § 207(a) & (e).

                                              THE FACTS

        33.     Devon provides right of way acquisition services for government, pipeline, electric

transmission, airport, transit, turnpike, and other infrastructure projects.

        34.     To complete its business objectives, it hires personnel (like Price) to perform

inspection work.

        35.     Many of these individuals worked for Devon on a day rate basis (without overtime

pay).

        36.     These workers make up the proposed collective of Day Rate Inspectors.

        37.     While exact job titles and job duties may differ, these employees are subjected to the

same or similar illegal pay practices for similar work.

        38.     Throughout his employment with Devon, Devon paid him on a day rate basis.

        39.     Price and the Day Rate Inspectors work for Devon under its day rate pay scheme.

        40.     Price and the Day Rate Inspectors do not receive a salary.

        41.     If Price and the Day Rate Inspectors did not work, they did not get paid.


                                                    4
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 5 of 11 PageID #: 5



        42.     Price and the Day Rate Inspectors receive a day rate.

        43.     Price and the Day Rate Inspectors do not receive overtime pay.

        44.     This is despite the fact Price and the Day Rate Inspectors often worker 10 or more

hours a day, for 7 days a week, for weeks at a time.

        45.     For example, Price received a day rate for each day he worked for Devon.

        46.     Although he typically worked 7 days a week, for 10 or more hours a day, he did not

receive any overtime pay.

        47.     Price and the Day Rate Inspectors received the day rate regardless of the number of

hours they worked in a week, even when they worked more than 40 hours.

        48.     Price and the Day Rate Inspectors are not employed on a salary basis.

        49.     Price and the Day Rate Inspectors do not, and never have, received guaranteed weekly

compensation from Devon irrespective of the day worked (i.e., the only compensation they receive is

the day rate they are assigned for all hours worked in a single day or week).

        50.     Price and the Day Rate Inspectors work in accordance with the schedule set by Devon

and/or its clients.

        51.     Price’s work schedule is typical of the Day Rate Inspectors.

        52.     Devon controls Price and the Day Rate Inspectors’ pay.

        53.     Likewise, Devon and/or its clients control Price and the Day Rate Inspectors’ work.

        54.     Devon requires Price and the Day Rate Inspectors to follow Devon and/or its clients’

policies and procedures.

        55.     Price and the Day Rate Inspectors’ work must adhere to the quality standards put in

place by Devon and/or its clients.




                                                   5
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 6 of 11 PageID #: 6



        56.     Price and the Day Rate Inspectors are not required to possess any unique or specialized

skillset (other than that maintained by all other workers in their respective positions) to perform their

job duties.

        57.     As an Inspector, Price was responsible for ensuring Devon’s and/or its clients’ projects

were completed according to established guidelines, specifications, and restrictions.

        58.     All Devon’s Day Rate Inspectors perform similar duties, inspecting projects, ensuring

work is done according to established guidelines, specifications, and restrictions.

        59.     Price and the Day Rate Inspectors provide inspection reports to Devon (and/or its

clients’) personnel.

        60.     At all relevant times, Devon and/or its clients maintained control over Price and the

Day Rate Inspectors via hiring, firing, discipline, timekeeping, payroll, and other employment practices.

        61.     Price and the Day Rate Inspectors do not have the power to hire or fire any employees.

        62.     Price’s working relationship with Devon is similar Devon’s relationship with its other

Day Rate Inspectors.

        63.     Devon knew Price and the Day Rate Inspectors worked more than 40 hours in a week.

        64.     Devon knew, or showed reckless disregard for, whether the Day Rate Inspectors were

entitled to overtime under the FLSA.

        65.     Nonetheless, Devon failed to pay Price and the Day Rate Inspectors overtime.

        66.     Devon willfully violated the FLSA.

                                         CAUSES OF ACTION
                                         FLSA VIOLATIONS

        67.     By failing to pay Price and those similarly situated to him overtime at one-and-one-

half times their regular rates, Devon violated the FLSA’s overtime provisions.

        68.     Devon owes Price and those similarly situated to him the difference between the rate

actually paid and the proper overtime rate.
                                                   6
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 7 of 11 PageID #: 7



        69.     Because Devon knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, Devon owes these wages for at least the past three years.

        70.     Devon is liable to Price and those similarly situated to him for an amount equal to all

unpaid overtime wages as liquidated damages.

        71.     Price and those similarly situated to him are entitled to recover all reasonable attorneys’

fees and costs incurred in this action.

                                          NMMWA VIOLATIONS

        72.     Price brings this claim under the NMMWA as a Rule 23 class action.

        73.     The conduct alleged violates the NMMWA (NMSA § 50-4-22).

        74.     At all relevant times, Devon was subject to the requirements of the NMMWA.

        75.     At all relevant times, Devon employed Price and each Class Member with New Mexico

state law claims as an “employee” within the meaning of the NMMWA.

        76.     The NMMWA requires employers like Devon to pay employees at one and one-half

(1.5) times the regular rate of pay for hours worked in excess of 40 hours in any one week. Price and

each member of the New Mexico Class are entitled to overtime pay under the NMMWA.

        77.     Devon had a policy and practice of misclassifying Price and each member of the New

Mexico class as exempt and failing to pay these workers overtime for hours worked in excess of 40

hours per workweek.

        78.     Price and each member of the New Mexico Class seek unpaid overtime in amount

equal to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a workweek,

prejudgment interest, all available penalty wages, and such other legal and equitable relief as the Court

deems just and proper.

        79.     Price and each member of the New Mexico Class also seek recovery of attorneys’ fees,

costs, and expenses of this action, to be paid by Devon, as provided by the NMMWA.


                                                    7
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 8 of 11 PageID #: 8



        80.     The improper pay practices at issue were part of a continuing course of conduct,

entitling Price and New Mexico Class Members to recover for all such violations, regardless of the

date they occurred.

                           CLASS AND COLLECTIVE ACTION ALLEGATIONS

        81.     Price incorporates all previous paragraphs and alleges that the illegal pay practices

Devon imposed on Price were likewise imposed on the Putative Class Members.

        82.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and NMMWA.

        83.     Numerous other individuals who worked with Price indicated they were paid in the

same manner, performed similar work, and were not properly compensated for all hours worked as

required by state and federal wage laws.

        84.     Based on his experiences and tenure with Devon, Price is aware that Devon’s illegal

practices were imposed on the Day Rate Inspectors.

        85.     The Day Rate Inspectors were all not afforded the overtime compensation when they

worked in excess of forty (40) hours per week.

        86.     Devon’s failure to pay wages and overtime compensation at the rates required by state

and/or federal law result from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the Day Rate Inspectors.

        87.     Price’s experiences are therefore typical of the experiences of the Day Rate Inspectors.

        88.     The specific job titles or precise job locations of the Day Rate Inspectors do not

prevent class or collective treatment.

        89.     Price has no interests contrary to, or in conflict with, the Day Rate Inspectors. Like

each Day Rate Inspector, Price has an interest in obtaining the unpaid overtime wages owed to him

under federal law.


                                                   8
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 9 of 11 PageID #: 9



        90.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        91.     Absent this action, many Day Rate Inspectors likely will not obtain redress of their

injuries and Devon will reap the unjust benefits of violating the FLSA and applicable state labor laws.

        92.     Furthermore, even if some of the Day Rate Inspectors could afford individual

litigation against Devon, it would be unduly burdensome to the judicial system.

        93.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        94.     The questions of law and fact common to the Day Rate Inspectors predominate over

any questions affecting solely the individual members. Among the common questions of law and fact

are:

                a.      Whether the Day Rate Inspectors’ rights were violated as a result of Devon’s

                        day rate pay plan;

                b.      Whether Devon’s day rate pay plan was made in good faith;

                c.      Whether Devon’s decision to not pay time and a half for overtime to the Day

                        Rate Inspectors was made in good faith;

                d.      Whether Devon’s violation of the FLSA and NMMWA was willful; and

                e.      Whether Devon’s illegal pay practices were applied uniformly across the nation

                        to all Day Rate Inspectors.

        95.     Price’s claims are typical of the claims of the Day Rate Inspectors. Price and the Day

Rate Inspectors sustained damages arising out of Devon’s illegal and uniform employment policy.

        96.     Price knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.




                                                     9
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 10 of 11 PageID #: 10



         97.     Although the issue of damages may be somewhat individual in character, there is no

 detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

 collective treatment.

                                            JURY DEMAND

         98.     Price demands a trial by jury

                                                 PRAYER

         99.     WHEREFORE, Price prays for judgment against Devon as follows:

                 a.      An Order designating this lawsuit as a collective action and permitting the

                         issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

                         individuals with instructions to permit them to assert timely FLSA claims in

                         this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                 b.      For an Order pursuant to Section 16(b) of the FLSA finding Devon liable for

                         unpaid back wages due to Price and the FLSA Class Members for liquidated

                         damages equal in amount to their unpaid compensation;

                 c.      For an order designating the NMMWA class as a class action pursuant to Fed.

                         R. Civ. P. 23;

                 d.      For an order finding Devon liable for all unpaid overtime owed under the

                         NMMWA at the highest available rates allowed by law;

                 e.      For an order appointing Price and his counsel to represent the interests of the

                         federal collective and the New Mexico class;

                 f.      For an Order awarding Price and the Day Rate Inspectors their reasonable

                         attorneys’ fees and expenses as provided by the FLSA and NMMWA;

                 g.      For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                         interest; and


                                                   10
Case 2:20-cv-00316-GBW-GJF Document 1 Filed 04/08/20 Page 11 of 11 PageID #: 11



             h.    For an Order granting such other and further relief as may be necessary and

                   appropriate.


                                         Respectfully submitted,

                                         By: /s/ Michael A. Josephson______
                                             Michael A. Josephson
                                             Texas Bar No. 24014780
                                             Andrew W. Dunlap
                                             Texas Bar No. 24078444
                                             (seeking admission pro hac vice)
                                             Carl A. Fitz
                                             Texas Bar No. 24105863
                                             (seeking admission pro hac vice)
                                             JOSEPHSON DUNLAP LLP
                                             11 Greenway Plaza, Suite 3050
                                             Houston, Texas 77046
                                             713-352-1100 – Telephone
                                             713-352-3300 – Facsimile
                                             mjosephson@mybackwages.com
                                             adunlap@mybackwages.com
                                             cfitz@mybackwages.com

                                             AND

                                             Richard J. (Rex) Burch
                                             Texas Bar No. 24001807
                                             BRUCKNER BURCH PLLC
                                             8 Greenway Plaza, Suite 1500
                                             Houston, Texas 77046
                                             713-877-8788 – Telephone
                                             713-877-8065 – Facsimile
                                             rburch@brucknerburch.com

                                         ATTORNEYS IN CHARGE FOR PLAINTIFF




                                            11
